Order granting plaintiffs’ motion to vacate a dismissal of the complaint for lack of prosecution and vacating the judgment of dismissal entered thereon unanimously reversed, on the facts and in the exercise of discretion, with $20 costs and disbursements to defendant-appellant, and the motion denied, with $10 costs. There has been insufficient excuse presented for the delay in this case. (Gallagher v. Clafington, Inc., 7 A D 2d 627; Lakowitz v. Marlin Gardens, 5 A D 2d 981.) Concur — Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.